[Cite as State v. Reyes, 2020-Ohio-4955.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                   :        MEMORANDUM OPINION

                   Plaintiff-Appellee,            :
                                                           CASE NO. 2020-P-0048
         - vs -                                   :

 WALTER E. REYES,                                 :

                   Defendant-Appellant.           :


 Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2009 CR
 00623.

 Judgment: Appeal dismissed.


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (For Plaintiff-Appellee).

 Walter E. Reyes, pro-se, A590-238, Richland Correctional Institution, 1001 Olivesburg
 Road, P.O. Box 8107, Mansfield, Ohio 44905 (Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Walter E. Reyes, appeals the trial court’s May 6, 2020 decision

overruling a nonexistent motion for judicial release. We dismiss.

        {¶2}      Reyes pleaded guilty to four counts of rape and one count of violating a

protective order in June 2010. He was sentenced to an aggregate prison term of 30 years

and labeled a Tier III sex offender. State v. Reyes, 11th Dist. Portage No. 2015-P-0009,

2015-Ohio-5344, 55 N.E.3d 485, ¶ 2.
       {¶3}   On April 29, 2020, Reyes moved the trial court to re-enter its original

sentencing entry. He did not move for judicial release. Seven days later the trial court

issued the appealed judgment which states in its entirety: “The Defendant’s Motion for

Judicial Release is denied without a hearing. It is so ordered.”

       {¶4}   The parties urge us to construe the appealed judgment as denying Reyes’

motion to re-enter sentence and conclude that the trial court simply mischaracterized its

ruling. While that may be, it is not the only possibility and far from a certainty. Because it

is unclear, we decline and construe the judgment consistent with what it purports to

adjudicate.

       {¶5}   A judgment denying judicial release is not appealable. R.C. 2502.02(B)(1);

State v. Ingram, 10th Dist. Franklin No. 03AP-149, 2003-Ohio-5380, ¶ 6; State v.

Greene, 2d Dist. Greene No. 02-CA-17, 2002-Ohio-2595, *1; State v. Headley, 11th Dist.

Trumbull No. 2008-T-0126, 2009-Ohio-402, ¶ 4. Moreover, the appealed judgment does

not decide the motion to re-enter sentence, which remains pending.

       {¶6}   The appeal is dismissed for lack of a final appealable order.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                              2